DETAILED ACTION
This action is responsive to the application No. 16/981,380 filed on September 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May 30, 2019. It is noted, however, that applicant has not filed a certified copy of the 201910461232.X application as required by 37 CFR 1.55.

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ENCAPSULATION LAYER STRUCTURE FOR DISPLAY PANEL, METHOD OF MANUFACTURING DISPLAY DEVICE AND DISPLAY PANEL.

Claim Objections
Claim 20 is objected to because of the following informalities: 
In claim 20 lines 10-17, it appears that Applicant intended for 
“forming an organic light emitting layer, an isolation column and a dam on the planarization layer, the organic light emitting layer, the planarization layer and the substrate serves as the display substrate; and forming the encapsulation layer on the organic light emitting layer and the isolation column, forming the encapsulation layer on the organic light emitting layer and the isolation column, wherein the encapsulation layer includes an organic layer, an upper surface of the non-display area of the display substrate is further provided with an isolation column, and a distance between the isolation column and the display area is smaller than a distance between the dam and the display area, the isolation column is at least partially in contact with the organic layer, and the dam is at least partially not in contact with the organic layer, a width of a surface of the isolation column that is away from the substrate in a cross section along a direction perpendicular to the substrate is larger than that a width of a surface that is close to the substrate” 

to be 
--forming an organic light emitting layer, the isolation column and the dam on the planarization layer, the organic light emitting layer, the planarization layer and the substrate serves as the display substrate; and forming the encapsulation layer on the organic light emitting layer and the isolation column, forming the encapsulation layer on the organic light emitting layer and the isolation column, wherein the encapsulation layer includes the organic layer, the upper surface of the non-display area of the display substrate is further provided with the isolation column, and the distance between the isolation column and the display area is smaller than the distance between the dam and the display area, the isolation column is at least partially in contact with the organic layer, and the dam is at least partially not in contact with the organic layer, the width of the surface of the isolation column that is away from the substrate in the cross section along the direction perpendicular to the substrate is larger than that the width of the surface that is close to the substrate--.
	Please note that each element recited in claim 20 lines 10-17 has antecedent basis in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo (U.S. Pub # 2020/0044190).
Regarding independent Claim 1, Luo teaches a display panel, including: 
a display substrate (Fig. 5: 1, paragraph [0089]) having a display area (approximate right half of Fig. 5) and a non-display area (approximate left half of Fig. 5), the display substrate (1) including a substrate (1); 
a dam (Fig. 5: 4, paragraph [0090]) on an upper surface of the non-display area (approximate left half of Fig. 5) of the display substrate (1); and 
an encapsulation layer (Fig. 5: 6, 9, 10, paragraphs [0090] & [0099]) covering the display substrate (1), 
wherein the encapsulation layer (6, 9, 10) includes an organic layer (9), the upper surface of the non-display area (approximate left half of Fig. 5) of the display substrate (1) is further provided with an isolation column (Fig. 5: 3, paragraph [0090]), and a distance between the isolation column (3) and the display area (approximate right half of Fig. 5) is smaller than a distance between the dam (4) and the display area (approximate right half of Fig. 5), the isolation column (3) is at least partially in contact with the organic layer (9), and the dam (4) is at least partially not in contact with the organic layer (9), a width of a surface (top surface of 3 as pictured) of the isolation column (3) that is away from the substrate (1) in a cross section along a direction perpendicular to the substrate (1) is larger than that a width of a surface (bottom surface of 3 as pictured) that is close to the substrate (1).
Regarding Claim 2, Luo teaches the display panel of claim 1, wherein a width of a cross-section of the isolation column (3) along the direction perpendicular to the substrate (1) gradually increases (see Fig. 5) as the distance from the upper surface of the non-display area of the display substrate increases (the instant limitation is interpreted to mean vertically upwards with respect to Fig. 5).
Regarding Claim 3, Luo teaches the display panel of claim 2, wherein a minimum value of the width of the cross-sectional of the isolation column (3) along the direction perpendicular to the substrate is greater than or equal to about 10 microns (paragraph [0110]).
Regarding Claim 4, Luo teaches the display panel of claim 2, wherein the cross section of the isolation column (3) along the direction perpendicular to the substrate (1) is an inverted trapezoid (see Fig. 5), the inverted trapezoid includes a bottom surface (bottom surface of 3 as pictured), a top surface (top surface of 3 as pictured) and two side wall surfaces connecting the bottom surface (bottom surface of 3 as pictured) and the top surface (top surface of 3 as pictured), there is an included angle between the side wall surface closer to the display area and the upper surface (top surface of 3 as pictured) of the display substrate, and the included angle is an acute angle (see Fig. 5).
Regarding Claim 7, Luo teaches the display panel of claim 1, wherein the encapsulation layer (6, 9, 10) further comprises a first inorganic layer (6) and a second inorganic layer (10), the organic layer (9) is sandwiched between the first inorganic layer (6) and the second inorganic layer (10), the first inorganic layer (6) is closer to the display substrate (1) than the second inorganic layer (10), and the isolation column (3) is wrapped by the first inorganic layer (6).
Regarding Claim 11, Luo teaches the display panel of claim 1, wherein the display panel is an OLED panel (paragraph [0089]).
Regarding Claim 19, Luo teaches the display panel of claim 1, wherein the isolation column (3) is formed of a negative photoresist or a positive photoresist (paragraph [0109]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (U.S. Pub # 2020/0044190) in view of Jiang (U.S. Pub # 2019/0305244).
Regarding Claim 5, Luo teaches the display panel of claim 4, and is silent with respect to wherein the included angle is greater than or equal to about 40 degrees and less than or equal to about 70 degrees.
	Jiang discloses a display panel wherein an included angle (Fig. 2A: α, paragraph [0039]) is greater than or equal to 0 degrees and less than 90 degrees (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the included angle in order to optimize the appropriate climbing ability for the uncured liquid filler as disclosed by Jiang in paragraph [0042], so as to arrive at the limitations of claim 5. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed included angle or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding Claim 6, Luo as previously modified teaches the display panel of claim 5, wherein the included angle is about 60 degrees.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the included angle in order to optimize the appropriate climbing ability for the uncured liquid filler as disclosed by Jiang in paragraph [0042], so as to arrive at the limitations of claim 6. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed included angle or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 8-10, 12-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (U.S. Pub # 2020/0044190) in view of Lee (U.S. Pub # 2020/0185647).
Regarding Claim 8, Luo teaches the display panel of claim 7, wherein the first inorganic layer (6) includes a central portion (portion of 6 contacting Fig. 5: 2, paragraph [0089]), a laterally extending portion (portion of 6 directly contacting substrate 1) and a wrapping portion (portion of 6 directly contacting isolation column 3), the central portion (6 contacting 2) at least covers the display area (approximate right half of Fig. 5), the wrapping portion (6 contacting 3) covers the isolation column (3), the lateral extending portion (6 contacting 1) connects the wrapping portion (6 contacting 3) and the central portion (6 contacting 2) and is located on a side of the wrapping portion (6 contacting 3) close to the display area (approximate right half of Fig. 5). 
Luo is silent with respect to wherein a width of the lateral extending portion is greater than or equal to about 50 microns.
	Lee discloses a display panel comprising a first inorganic layer (Fig. 5: 410, paragraph [0135]), wherein the first inorganic layer (410) includes a central portion (left portion of 410 as pictured), a laterally extending portion (middle portion of 410 as pictured) and a wrapping portion (right portion of 410 as pictured), the central portion (left portion of 410) at least covers a display area (Fig. 5: OLED, paragraph [0065]), the wrapping portion (right portion of 410) covers an isolation column (Fig. 5: 110, paragraph [0067]), the lateral extending portion (middle portion of 410) connects the wrapping portion (right portion of 410) and the central portion (left portion of 410) and is located on a side of the wrapping portion (right portion of 410) close to the display area (OLED).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “width of the lateral extending portion is greater than or equal to about 50 microns” teachings to the device of Luo in view of the teaching of Lee because Lee discloses in paragraph [0069] that a distance between an isolation column and a display area may be optimized to prevent the overflow of organic encapsulation material. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the width of the lateral extending portion in order to optimize the functionality of the device, so as to arrive at the limitations of claim 8. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed width of the lateral extending portion or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding Claim 9, Luo as previously modified teaches the display panel according to claim 8, wherein the central portion (6 contacting 2) covers the display area (approximate right half of Fig. 5) and an area of the non-display area (approximate left half of Fig. 5) close to the display area (the portion of 6 covering a sidewall of 2 may be considered to be in the non-display area close to the display area), and has a stepped shape (see Fig. 5); 
a height of the lateral extending portion (6 contacting 1) from the substrate (1) is smaller than heights of the central portion (6 contacting 2) and the wrapping portion (6 contacting 3) from the substrate (1).
Regarding Claim 10, Luo teaches the display panel of claim 1, wherein multiple isolation columns (3) are provided (paragraph [0100]). 
Luo is silent with respect to wherein each of the isolation columns is ring-shaped and surrounds the display area, and the isolation column farther away from the display area surrounds the isolation columns closer to the display area.
Lee discloses a display panel wherein each of the isolation columns (Figs. 1 & 5: 110 & 120, paragraph [0067]) is ring-shaped and surrounds the display area (Fig. 1: DA, paragraph [0055]), and the isolation column (120) farther away from the display area (DA) surrounds the isolation column (110) closer to the display area (DA).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “each of the isolation columns is ring-shaped and surrounds the display area, and the isolation column farther away from the display area surrounds the isolation columns closer to the display area” teachings of Lee to the device of Luo because concentric ring shapes may effectively provide protection and sealing for the display region of the device.
Regarding Claim 12, Luo teaches the display panel of claim 1, and is silent with respect to wherein the display area comprises a cover insulating layer on the substrate, a planarization layer on the cover insulating layer, and an organic light emitting layer on the planarization layer.
	Lee discloses a display panel wherein the display area comprises a cover insulating layer (Fig. 5: 101, paragraph [0096]) on a substrate (Fig. 5: 100, paragraph [0055]), a planarization layer (Fig. 5: 109 & 111, paragraph [0111]) on the cover insulating layer (101), and an organic light emitting layer (Fig. 5: OLED, paragraph [0065]) on the planarization layer (109 & 111).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “display area comprises a cover insulating layer on the substrate, a planarization layer on the cover insulating layer, and an organic light emitting layer on the planarization layer” teachings of Lee to the device of Luo because the recited elements are standard features of an organic light emitting device, and Luo discloses in paragraph [0089] that the specific arrangement of the light emitting device (2) is similar to that in the prior art.
Regarding Claim 13, Luo as previously modified teaches the display panel of claim 12, wherein the organic light emitting layer (Lee: OLED) comprises a first electrode layer (Lee: Fig. 5: 310, paragraph [0110]), a pixel defining layer (Lee: Fig. 5: 113, paragraph [0093]), a light emitting material layer (Lee: Fig. 5: 320, paragraph [0094]), and a second electrode layer (Lee: Fig. 5: 310, paragraph [0117]) that are sequentially stacked.
Regarding Claim 14, Luo as previously modified teaches the display panel of claim 13, wherein the light emitting material layer (Lee: 320) comprises a first organic layer, a light emitting layer and a second organic layer that are sequentially stacked (paragraphs [0126]-[0127]).
Regarding Claim 15, Luo as previously modified teaches the display panel of claim 14, wherein the first electrode layer (Lee: 310) serves as an anode (the instant language is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, the first electrode layer 310 of Lee is considered capable of being used as an anode; see MPEP § 2111.04), the second electrode layer (Lee: 330) serves as a cathode (the instant language is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, the second electrode layer 330 of Lee is considered capable of being used as a cathode; see MPEP § 2111.04), the first organic layer serves as a hole transport layer and a hole injection layer, the second organic layer serves as an electron injection layer and an electron transport layer (paragraphs [0126]-[0127]; it would be obvious to arrange the recited layers based on the intended use of the device).
Regarding Claim 16, Luo as previously modified teaches the display panel of claim 14, wherein the first electrode layer (Lee: 310) serves as a cathode (the instant language is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, the first electrode layer 310 of Lee is considered capable of being used as an cathode; see MPEP § 2111.04), the second electrode layer (Lee: 330) serves as an anode (the instant language is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, the second electrode layer 330 of Lee is considered capable of being used as an anode; see MPEP § 2111.04), the first organic layer serves as an electron injection layer and an electron transport layer, and the second organic layers serves as a hole transport layer and a hole injection layer (paragraphs [0126]-[0127]; it would be obvious to arrange the recited layers based on the intended use of the device).
Regarding Claim 20, Luo teaches a method of manufacturing a display panel according to claim 1, wherein the method of manufacturing the display panel comprises the following steps: 
forming an organic light emitting layer (Fig. 5: 2, paragraph [0089]), the isolation column (3) and the dam (4), the organic light emitting layer (2) and the substrate (1) serves as the display substrate (1); and 
forming the encapsulation layer (6, 9, 10) on the organic light emitting layer (2) and the isolation column (3),
wherein the encapsulation layer (6, 9, 10) includes the organic layer (9), the upper surface of the non-display area (approximate left half of Fig. 5) of the display substrate (1) is further provided with the isolation column (3), and the distance between the isolation column (3) and the display area (approximate left half of Fig. 5) is smaller than the distance between the dam (4) and the display area (approximate left half of Fig. 5), the isolation column (3) is at least partially in contact with the organic layer (9), and the dam (4) is at least partially not in contact with the organic layer (9), the width of the surface (top surface of 3 as pictured) of the isolation column (3) that is away from the substrate (1) in the cross section along the direction perpendicular to the substrate is larger than that the width of the surface (bottom surface of 3 as pictured) that is close to the substrate (1).
Luo is silent with respect to forming a planarization layer on the substrate; forming an organic light emitting layer, the isolation column and the dam on the planarization layer, the organic light emitting layer, the planarization layer and the substrate serves as the display substrate. (Emphasis added)
Lee discloses a method of manufacturing a display panel, wherein the method of manufacturing the display panel comprises the following steps: 
forming a planarization layer (Fig. 5: 109, paragraph [0111]) on a substrate (Fig. 5: 100, paragraph [0055]); 
forming an organic light emitting layer (Fig. 5: OLED, paragraph [0065]), an isolation column (Fig. 5: 131, paragraph [0071]) and a dam (Fig. 5: 110, paragraph [0067]) on the planarization layer (109), the organic light emitting layer (OLED), the planarization layer (109) and the substrate (100) serves as a display substrate (Fig. 5); and 
forming an encapsulation layer (Fig. 5: 400, paragraph [0068]) on the organic light emitting layer (OLED) and the isolation column (131).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming a planarization layer on the substrate; forming an organic light emitting layer, the isolation column and the dam on the planarization layer, the organic light emitting layer, the planarization layer and the substrate serves as the display substrate” teachings of Lee to the method of Luo because a planarization may provide a planar surface for forming elements thereupon, as well as protect and electrically insulate conductive elements from one another, preventing short circuits.
Regarding Claim 21, Luo as previously modified teaches the method of manufacturing the display panel of claim 20, wherein the step of forming an organic light emitting layer on the planarization layer comprises: 
forming a first electrode layer (Lee: Fig. 5: 310, paragraph [0110]) on the planarization layer (Lee: 109); 
forming a pixel defining layer (Lee: Fig. 5: 113, paragraph [0093]) on the first electrode layer (Lee: 310); 
forming a light emitting material layer (Lee: Fig. 5: 320, paragraph [0094]) on the pixel defining layer; and 
forming a second electrode layer (Lee: Fig. 5: 310, paragraph [0117]) on the light emitting material layer (Lee: 320); 
wherein the isolation column is formed between the step of forming the light emitting material layer on the pixel defining layer and the step of forming the second electrode layer on the light emitting material layer, or the isolation column is formed synchronously with the light emitting material layer, or the isolation column is formed synchronously with the second electrode layer (the instant limitation is considered a product-by-process limitation, since claim 21 depends from claim 1, which is a device claim, and the prior art teaches the device of claim 1; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP 2113).
Regarding Claim 22, Luo teaches the method of manufacturing the display panel of claim 20, wherein the isolation column (3) is formed by irradiating (the instant limitation is considered a product-by-process limitation, since claim 21 depends from claim 1, which is a device claim, and the prior art teaches the device of claim 1; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP 2113) a low temperature negative photoresist (paragraph [0109]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (U.S. Pub # 2020/0044190) in view of Lee (U.S. Pub # 2020/0185647) as applied to claim 13 above, and further in view of Kim (U.S. Pub # 2017/0031323).
Regarding Claim 17, Luo as previously modified by Lee teaches the display panel of claim 13, and is silent with respect to wherein the isolation column and the light emitting material layer are located in the same layer and are formed of the same material.
	Kim discloses a display panel wherein an isolation column (Fig. 8: BH, paragraph [0033] and overlying portions thereof of Fig. 8: OL & CAT, paragraph [0039]) and the light emitting material layer (OL) are located in the same layer (by broadest reasonable interpretation, the instant limitation “the same layer” may be considered to mean the layer of materials formed over the substrate) and are formed of the same material (at least portions of OL).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “isolation column and the light emitting material layer are located in the same layer and are formed of the same material” teachings of Kim to the device of Luo as modified by Lee because the light emitting material layer may therefore be blanket deposited without an etching step. Further, it has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Regarding Claim 18, Luo as previously modified by Lee teaches the display panel of claim 13, and is silent with respect to wherein the isolation column and the second electrode layer are located in the same layer and are formed of the same material.
Kim discloses a display panel wherein an isolation column (Fig. 8: BH, paragraph [0033] and overlying portions thereof of Fig. 8: OL & CAT, paragraph [0039]) and the second electrode layer (CAT) are located in the same layer (by broadest reasonable interpretation, the instant limitation “the same layer” may be considered to mean the layer of materials formed over the substrate) and are formed of the same material (at least portions of CAT).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “isolation column and the second electrode layer are located in the same layer and are formed of the same material” teachings of Kim to the device of Luo as modified by Lee because the second electrode layer may therefore be blanket deposited without an etching step. Further, it has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892